Citation Nr: 0411402	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  98-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 22, 1995 
for assignment of a 100 percent schedular rating for post-
traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from April 1964 to 
April 1975.

In a September 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) assigned a 100 percent rating 
for PTSD, effective in December 1995.  In August 1999, the Board 
of Veterans' Appeals (Board) remanded the case to the RO for a 
determination of whether the veteran had filed a timely Notice of 
Disagreement (NOD) on the issue of an earlier effective date for 
the 100 percent rating.  In February 2002, the Board remanded the 
case for the veteran to be afforded a hearing by a Veterans Law 
Judge of the Board that was held in April 2002.

In an October 2002 decision, the Board concluded that the veteran 
had provided a timely NOD.  The case was then remanded to the RO 
for a decision on the merits.  In a December 2002 rating decision, 
the RO denied on the merits the claim of entitlement to an 
effective date earlier than December 22, 1995, for a 100 percent 
disability rating for PTSD.  

In June 2003, the Board remanded the claim for a video conference 
hearing pursuant to the veteran's request.  A video conference 
hearing before the undersigned Acting Veterans Law Judge was 
conducted in December 2003, a transcript of which is now contained 
in the veteran's file.  

For reasons expressed below, the case will be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.

REMAND

The veteran has raised the claim of clear and unmistakable error 
(CUE) in previous rating decisions by the RO in seeking an earlier 
effective date for the 100 percent rating for PTSD.  Because the 
CUE claim is undecided, it is inextricably intertwined with the 
effective-date claim and it must first be address by the RO. 

The veteran alleges on number of errors.  For example, he alleges 
that the RO improperly weighed evidence of record or did not 
appropriately consider evidence of record.  He also alleges that 
he was not afforded sufficient extension of time for submission of 
a substantive appeal to perfect an appeal of the August 1985 
rating action denying an increased rating for service-connected 
anxiety. 

Accordingly, the Board remands the case for following action: 

1.  Ensure compliance with the VCAA.  Notify the veteran of the 
evidence, not already of record, to substantiate his claim for an 
earlier effective date and of the specific pleading requirements 
to support his CUE claim.  The notice should include what evidence 
VA will obtain, such as records of Federal agencies, including VA, 
and what evidence that the veteran must submit, all other records 
of non-Federal agencies, including private medical records and 
employment records.  Ask the veteran to provide any evidence in 
his possession that pertains to the claims.  

2.  Adjudicate the CUE claim.  If the claim is denied, the veteran 
must be provided notice of his appellate rights.  And the veteran 
must then perfect an appeal of the adverse determination on the 
CUE claim in order to have that determination reviewed by the 
Board.  

3.  Adjudicate the effective-date claim.  If the determination 
remains adverse to the veteran, provide him with a supplemental 
statement of the case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





